                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

STEVEN L. BAKER,

                Petitioner,                                    Civ. No. 14-3 70 (PGS)

        V.


UNITED STATES OF AMERICA,                                      MEMORANDUM AND ORDER

                Respondent.


        Petitioner Steven L. Baker (“Petitioner” or “Baker”) is proceeding through counsel with a

motion to vacate, set aside or correct his sentence pursuant to 28 U.S.C.   §   2255. On December

18, 2019, this Court denied most of Baker’s claims. (See ECF 43 & 44). However, this Court

noted that it would conduct an evidentiary hearing on two of Baker’s claims; namely:

    1. That counsel was ineffective for rejecting a plea offer from the government without first

        conveying the offer to Baker; and

    2. That counsel gave Baker the incorrect criminal history category score of IV when his

        criminal history category score was III prior to rejecting a plea offer.

The evidentiary hearing on these two remaining claims is set for Tuesday, March 31, 2020.

        On March 6, 2020, Baker’s counsel submitted a letter in which she seeks to expand the

scope of the March 31, 2020 evidentiary hearing beyond these two remaining claims. (See ECF

47). Most notably, the letter states as follows:

               There is evidence to suggest that trial counsel gave Mr. Baker
               incorrect advice about the “stacking” sentences of multiple 18
               U.S.C. § 924(c) counts, and that she did not tell him that he faced,
               if convicted of all three of those counts at trial, a mandatory
               minimum term of imprisonment of 57 years.
(ECF 1 at 1). Baker’s counsel states that she seeks to develop the record on this issue at the

March 31, 2020 hearing. (See Id. at 2).

       Baker’s March 6, 2020 letter is seeking to amend his      §   2255 filing. At the outset, this

Court notes that attempting to amend his   §   2255 filing via letter rather than by a motion to amend

is questionable from a procedural standpoint at best. Nevertheless, even if this Court were to

overlook this procedural issue, there are still one overriding issue that needs to be resolved

before this Court would even entertain Baker’s request to develop the record on this claim at the

March 31, 2020 evidentiary hearing; most notably, whether raising this claim now is timely.

       As the Third Circuit has noted:

               Pursuant to Rule 15(c), an amendment that is otherwise untimely
               “relates back to the date of the original pleading when the  ...




               amendment asserts a claim or defense that arose out of the conduct,
               transaction, or occurrence set out—or attempted to be set out—in
               the original pleading.” Fed. R. Civ. P. 15(c)(l)(B). The Supreme
               Court has cautioned that courts should not interpret “conduct,
               transaction, or occurrence” in such a broad manner so as to
               construe essentially all amendments as permissible under the
               relation-back doctrine. See Mayle v. Felix, 545 U.S. 644, 656—5 7,
               125 S. Ct. 2562, 162 L. Ed. 2d 582 (2005). For example, in the
               habeas context, the Supreme Court has refused to interpret
               “conduct, transaction, or occurrence” as broadly encompassing a
               “habeas petitioner’s trial, conviction, or sentence,” reasoning that
               “[u]nder that comprehensive definition, virtually any new claim
               introduced in an amended petition will relate back, for federal
               habeas claims, by their very nature, challenge the constitutionality
               of a conviction or sentence, and commonly attack proceedings
               anterior thereto.” Id. Instead, it has counseled that an amendment
               relates back to a habeas petition under Rule 15(c) “[s]o long as the
               original and amended petitions state claims that are tied to a
               common core of operative facts.” Id. at 664, 125 S. Ct. 2562
               (emphasis added).

               In “search[ing] for a common core of operative facts in the two
               pleadings,” Bensel v. Allied PilotsAss’n, 387 F.3d 298, 310 (3d
               Cir. 2004), courts should remain aware that “the touchstone for
               relation back is fair notice, because Rule 15(c) is premised on the
               theory that ‘a party who has been notified of litigation concerning


                                                   2
                a particular occurrence has been given all the notice that statutes of
                limitations were intended to provide,” Glover v. FDIC, 698 F.3d
                139, 146 (3d Cir. 2012). “Thus, only where the opposing party is
                given ‘fair notice of the general fact situation and the legal theory
                upon which the amending party proceeds’ will relation back be
                allowed.” Glover, 698 F.3d at 146 (quoting Bensel, 387 F.3d at
                310). For example, we have held that “amendments that restate the
                original claim with greater particularity or amplify the factual
                circumstances surrounding the pertinent conduct, transaction[,] or
                occurrence in the preceding pleading fall within Rule 15(c)”
                because the opposing party will have had sufficient notice of the
                circumstances surrounding the allegations contained in the
                amendment. Bensel, 387 F.3d at 310.

United States v. Santarelli, 929 F.3d 95, 101 (3d Cir. 2019).

        Prior to letting Baker proceed at the evidentiary hearing on his claim that counsel was

ineffective for failing to disclose the stacking provisions of 924(c), this Court wishes to hear

from the parties whether bringing such a claim is: (1) timely; and (2) relates back. Upon

reviewing the record, this Court is skeptical as to the timeliness of this claim, particularly in a

case like this where Baker had counsel as far back as 2016 in this action, but only raised this

ineffective assistance of counsel issue on the eve of the evidentiary hearing on two other

ineffective assistance of counsel claims.

        Accordingly, IT IS this   (0    day of March, 2020,

        ORDERED that Respondent shall file a response to Petitioner’s March 6, 2020 letter

(ECF 47) on or before March 17, 2020; Respondent’s response shall specifically address whether

Petitioner’s request to expand the scope of the March 31, 2020 evidentiary hearing as stated in

the March 6, 2020 letter is timely and whether it relates back to Petitioner’s   §   2255 filing; and it

is further




                                                   3
       ORDERED that Petitioner may file a reply to Respondent’s response on or before March

24. 2020.



                                                                 k’La
                                                        PETER 0. SHERIDAN
                                                        United States District Judge




                                            4
